Title: To James Madison from Hans Rudolph Saabye, 15 August 1801
From: Saabye, Hans Rudolph
To: Madison, James


					
						Sir
						Copenhagen ye. 15 August 1801.
					
					I do myself the honor of transmitting inclosed the 

usual List of those American Ships, which pass’d the sound 

since the beginning of the Year until the end of June.
					It evinces that the American trade to this place has 

been of some importance, and the Adventurers have met with 

a better market here, than at any other place of the North of 

Europe.  This circumstance is to be attributed to the want of 

importation from the danish Westindia Islands, after the 

English have taken possession of them, in consequence of 

which Sugar and Coffee rose much higher, than at what they 

could be disposed of in other parts.  The inclosed price Currt. 

acquaints you with the present state of the market.
					The differences with England are not altogether 

settled as yet.  The occurrences, which happend here in April 

last, and the intelligence receiv’d since, that the danish 

Westindia Islands had been seized, and at a time too, when 

Negotiations were carried on with the northern Courts, 

induced the Danish Government to Sent the Secretary of State 

to England, with a view to abridge the Negotiations, and to 

settle every thing as far as relates to Denmark alone.  

Thus matter went on smoothly, and hopes were already 

entertained to see every thing arranged speedily and to 

satisfaction, when the news arriv’d of the well known 

convention, concluded between the Court of Russia, and 

my lord St. Helenes, without the least cooperation of any 

of the other Powers, concerned in these transactions.  

From the moment this was known the English Government 

adhered strictly to said Convention, and Count Bernstorff, 

perceiving no further utility could be expected from any 

longer stay in England, left Said country, and is now 

on his way home.  Hitherto the Danish Government has 

refused to accede the Convention with which it does not 

seem to be satisfied.
					Neither could this be expected, considering how 

coldly Denmark has been supported by her Other allies.  

To support the principles which produced the Coalition, 

can’t however be the Work of Denmark, left to herself, and 

it may therefore be conjectured, that she will hereafter 

resolve to accede the Convention, as it was agreed on 

at St. Petersburg.  The Ship Franklin, which belonged to 

Mess Minturn & Champlin of Newyork, having been sold 

here, I caused the Register, which had been granted her, to 

be delivered to me, and have now the honor to Sent it 

enclos’d.  It is number’d 384 and dated in Newyork the 27th. 

of October 1800.  I remain with the highest Esteem Sir Your 

mo. obed & mo. hble. Servt.
					
						H. R. Saabye
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
